Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.

	Response to Amendment
Applicant's arguments filed February 25, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1- 5, 13 and 14 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitations.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 depends from claim 13, which claims that “a pump configured…to deliver pressurized hydraulic fluid to the first cavity” (line 5-6), and claims “in the second working state, the first cavity is in fluid communication with the reservoir to discharge hydraulic fluid from the first cavity into the reservoir, and the accommodating cavity is in fluid communication with the pump to receive hydraulic fluid pressurized by the pump” (line 7-10); which claims the opposite of the limitation of claim 13. Therefore, claim 14 doesn’t include all the limitations of claim 13. Note that adding --selectively-- before “deliver” in claim 13 line 5, would overcome this problem.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claims 1-3 and 5 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Rosaen (3335642). Rosaen discloses a hydraulic cylinder (e.g. fig 3) comprising a piston rod (110) connected at one end to a first piston (including 124, 144), and extending along an axial direction of, a cylinder body (140); the first piston within, and movable along the axial direction of the cylinder body, partially defining a first cavity (162) in the cylinder body, and being between the first cavity and the piston rod; a second piston (132) fixedly positioned (by 130) relative to the cylinder body and slidably disposed within a second cavity (112) extending along the axial direction, in the piston rod; an accommodating cavity (112B) of the second cavity positioned between the first and second pistons; a third cavity (148) between the piston rod and the cylinder body; a first hole (163) extends through the first piston to provide fluid communication between the first cavity and the accommodating cavity; and the first cavity is configured to discharge hydraulic fluid when the third cavity receives hydraulic fluid that pushes the piston rod to retract into the cylinder body, and when the first cavity receives hydraulic fluid that pushes the piston rod to extend out of the cylinder body, the third cavity and the accommodating cavity discharge hydraulic fluid.
Rosaen discloses a connecting unit (130) extending through the first piston, and having first and second ends respectively connected to the second piston and a wall (154) of the first cavity, to fix the second piston relative to the cylinder body (claim 2).
Rosaen discloses a hydraulic cylinder (e.g. fig 5) comprising a piston rod (310) connected at one end to a first piston (including 324, 344), and extending along an axial direction of, a cylinder body (340); the first piston within, and movable along the axial direction of the cylinder body, partially defining a first cavity (362) in the cylinder body, and being between the first cavity and the piston rod; a second piston (332) fixedly 
Rosaen discloses a second hole (connected to 366) is formed in the wall of the first cavity, to provide hydraulic fluid received by the accommodating cavity and to receive hydraulic fluid discharged from the accommodating cavity (claim 5).

Claims 3, 5, 13 and 14 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by JP 2008 51194. JP 2008 51194 discloses a hydraulic cylinder (fig 1) comprising a piston rod (24) connected at one end to a first piston (22), and extending along an axial direction of, a cylinder body (part of 16); the first piston within, and movable along the axial direction of the cylinder body, partially defining a first cavity (26) in the cylinder body, and being between the first cavity and the piston rod; a second piston (32) fixedly positioned (by 34) relative to the cylinder body and slidably disposed within a second cavity (30) extending along the axial direction, in the piston rod; an accommodating cavity (38) of the second cavity positioned between the first and second pistons; a third cavity (28) between the piston rod and the cylinder body; a tubular connecting unit (34) extending through the first piston, and having first and second ends respectively connected to the second piston and a wall (16a) of the first cavity, to fix the second piston relative to the cylinder body; a central passageway (connected to 48) in .
JP 2008 51194 discloses a second hole (48) is formed in the wall of the first cavity, to provide hydraulic fluid received by the accommodating cavity and to receive hydraulic fluid discharged from the accommodating cavity (claim 5); a pump (12) pressurizinge hydraulic fluid in a reservoir (unnumbered, below pump) and delivering the pressurized hydraulic fluid to the first cavity (when 50 is in position 50b), and the reservoir receive hydraulic fluid discharged by at least the first cavity (via 50; claim 13); wherein in a first working state, the first cavity communicates with and receives pressurized hydraulic fluid from the pump (when 50 is in position 50b), and the accommodating cavity communicates with and discharges hydraulic fluid into the reservoir (when 52 is in position 52c); and a second working state, the first cavity communicates with the reservoir to discharge hydraulic fluid from the first cavity into the reservoir(when 50 is in position 50c), and the accommodating cavity communicates with and receive pressurized hydraulic fluid from the pump (when 52 is in position 52c, claim 14).

. Claims 3-5 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Westendorf (8601934). Westendorf discloses a hydraulic cylinder (fig 1) comprising a piston rod (15) connected at one end to a first piston (30), and extending along an axial direction of, a cylinder body (25); the first piston within, and movable along the axial direction of the cylinder body, partially defining a first cavity (90) in the cylinder body, and being between the first cavity and the piston rod; a second piston (35) fixedly positioned (by 40) relative to the cylinder body and slidably disposed within a second cavity (including 65) extending along the axial direction, in the piston rod; an accommodating cavity (65) of the second cavity positioned between the first and second .
Westendorf discloses a first channel on the second piston provides fluid communication between the accommodating cavity and the central passageway (note fig 6; claim 4); and a second hole (185) is formed in the wall of the first cavity, to provide hydraulic fluid received by the accommodating cavity and to receive hydraulic fluid discharged from the accommodating cavity (claim 5).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745